Order entered July 13, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00692-CV

                           PB DEWBERRY, ET AL., Appellants

                                              V.

                           TMV, LLC D/B/A TRIUNE, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14844

                                          ORDER
       We GRANT appellants’ July 11, 2016 unopposed motion for an extension of time to file

a brief and extend the time to AUGUST 18, 2016. No further extension will be granted in this

accelerated appeal absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE